In Re: George Griffon, applying for Supervisory Writs of Mandamus, Certiorari and Review, and a Stay Order, Parish of East Baton Rouge.
Granted in part. The trial court is ordered to conduct a hearing outside the jury’s presence to determine whether the witness’ testimony will amount to testimony of his past recollection recorded, and, if *1352so, to make available to the defense the witness’ grand jury testimony insofar as it relates to his trial testimony. State v. Tharp, 284 So.2d 536 (La.1973); Dennis v. U. S., 384 U.S. 855, 86 S.Ct. 1840, 16 L.Ed.2d 973 (1966). See also State v. Franks, 375 So.2d 391 (La.1979). Otherwise denied.